                     UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


 JEFFREY MORRISON, as parent of           )
 minor child J.M.,                        )
                                          )
                         PLAINTIFF        )
                                          )       CIVIL NO. 1:18-CV-106-DBH
 V.                                       )
                                          )
 PERRY SCHOOL DEPARTMENT,                 )
                                          )
                         DEFENDANT


              ORDER AFFIRMING RECOMMENDED DECISION
                     OF THE MAGISTRATE JUDGE


      On July 11, 2019, the United States Magistrate Judge filed with the court,

with copies to the parties, his Recommended Decision on Administrative Record.

The time within which to file objections expired on July 25, 2019, and no

objections have been filed. The Magistrate Judge notified the parties that failure

to object would waive their right to de novo review and appeal.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED. Judgment is GRANTED in favor of the defendant on the

administrative record.

      SO ORDERED.

      DATED THIS 1ST DAY OF AUGUST, 2019

                                              /S/D. BROCK HORNBY
                                              D. BROCK HORNBY
                                              UNITED STATES DISTRICT JUDGE
